Order entered July 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00524-CV

                          BRIAN CAYCE BERTRAND, Appellant

                                               V.

                       JOHN DAVID BERTRAND, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-15646

                                           ORDER
       We GRANT appellant’s July 18, 2013 second motion for an extension of time to file a

brief. Appellant shall file his brief on or before August 19, 2013. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE